Mr. Presiding Justice Puterbaugh delivered the opinion of the court. This is an appeal from a decree for separate maintenance rendered upon a bill filed by appellee against appellant. The issue of fact as to whether or not appellee was living separate and apart from appellant, her husband, without her fault, was submitted to a jury and a verdict returned in the affirmative. The evidence is in close conflict and we cannot say that such finding, which was approved by the chancellor, was manifestly contrary to the evidence, nor that under the evidence as to appellant’s financial status the amount allowed by the chancellor as alimony was grossly excessive. The decree of the Circuit Court is affirmed. Affirmed.